Title: Thomas Jefferson to Francis Eppes, 11 November 1814
From: Jefferson, Thomas
To: Eppes, Francis Wayles


          My dear Francis  Poplar Forest Nov. 12 11. 14.
          I arrived here a few days ago, and sent for you immediately and did not learn till the return of the messenger that your school had separated, and would not reassemble until after Christmas. as your father will probably be from home all that time, would it not be better that you should pass it at Monticello. in two months we can advance you so much in French that you would be able to pursue it by yourself afterwards, and especially when aided by our occasional meetings at this place. on this subject consult with your Mama who will decide for you what is best, and to whom present my friendly respects. in the hope she will conclude in favor of your visit to Monticello I give you here the assurances of my love.
          Th: Jefferson
         